—In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (Phelan, J.), dated November 9, 1998, as granted the motion of the defendants Terrell Brown and Brown Auto Sales to dismiss the complaint insofar as asserted against them on the ground of lack of personal jurisdiction.
Ordered that the order is affirmed insofar as appealed from, with costs.
The nondomiciliary defendants Terrell Brown and Brown Auto Sales did not have the minimum contacts with New York necessary to subject them to the jurisdiction of the New York State courts (see, International Shoe Co. v Washington, 326 US 310). Thus, the complaint was properly dismissed insofar as asserted against them (see, Matter of Spinale, 140 AD2d 611, 612).
The plaintiffs remaining contentions are without merit. O’Brien, J. P., Santucci, Florio and Smith, JJ., concur.